PER CURIAM.
Defendants file this appeal from a $48,000 summary judgment rendered upon a contract and promissory note executed in consideration of the services of the plaintiff who obtained investors in a limited partnership. We reverse because plaintiff failed to demonstrate the lack of genuine issues of material fact with respect to the affirmative defenses involving (1) failure of a condition precedent to liability under the contract and note, (2) unenforceability of a claim for the sale of securities by an unregistered broker, and (3) capacity in which defendant Kerper signed the documents. Howdeshell v. First National Bank of Clearwater, 369 So.2d 432 (Fla. 2d DCA 1979). Admittedly, certain of these defenses were only raised in a motion to amend the answer which was filed a week before the summary judgment hearing. However, since the court granted the motion to amend nunc pro tunc as of the date of the hearing on the motion for summary judgment, these defenses must be considered as part of the pleadings.
Reversed and remanded.
GRIMES, A.C.J., and SCHEB and SCHOONOVER, JJ., concur.